DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 8/3/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term of “the optical axis” in line 15 is lack antecedent basis, and is unclear, which the optical axis is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the optical axis” is interpreted as “an optical axis”.

Claims 2-6 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh et al. (US 11,163,134).

Regarding claim 1, Yeh teaches an imaging lens (abstract, an imaging lens, fig.11) comprising in order from an object side to an image side (abstract, in order from an object side to an image side),
a first lens (fig.11, 410) with negative refractive power in a paraxial region (fig.11, col 23, lines 16-17, with negative refractive power in a paraxial region),
a second lens (fig.11, 420) with positive or negative refractive power having an object-side surface being concave in a paraxial region (fig.11, col 23, lines 25-27, the second lens element 420 with positive refractive power has an object-side surface 421 being concave in a paraxial region),
a third lens (fig.11, 430) with positive refractive power having a biconvex shape with convex surfaces on the object side and the image side in a paraxial region (fig.11, col 24, lines 4-6, the third lens element 430 with positive refractive power has an object-side surface 431 being convex in a paraxial region thereof and an image-side surface 432 being convex in a paraxial region), and
a fourth lens (fig.11, 440) with positive refractive power having an image-side surface being convex in a paraxial region (fig.11, col 24, lines 12-14, the fourth lens element 440 with positive refractive power has an object-side surface 441 being convex in a paraxial region),

wherein the following conditional are satisfied:
1.60<|r4|/T2  (|-2.867|/(0.298+0.013) = 9.21, col 24, table 7 of data), 
2.10<r5/f<5.50  (1.568/0.38 = 4.12, col 24, table 7 of data), and
−1.40<f1/f4<−0.01  (-0.99/0.81 = -1.22, col 24, table 7 of data)
where
r4: a paraxial curvature radius of an image-side surface of the second lens,
T2: a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens,
r5: a paraxial curvature radius of an object-side surface of the third lens,
f: a focal length of the overall optical system of the imaging lens,
f1: a focal length of the first lens, and
f4: a focal length of the fourth lens.
 (see col 24, table 7 of data).


Regarding claim 2, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional  is satisfied:
2.85 < D3/T3 < 12.00  (0.309/(0.073-0.013) = 5.15, col 24, table 7 of data)
where
D3: a thickness along the optical axis of the third lens, and
T3: a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens.
(See col 24, table 7 of data)

Regarding claim 3, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression (5) is satisfied:

−3.50<r3/|r4|<−0.10  (-4.243/|-2.867|= -1.4799, col 24, table 7 of data)
where
r3: a paraxial curvature radius of an object-side surface of the second lens, and
r4: a paraxial curvature radius of an image-side surface of the second lens.
(See col 24, table 7 of data)

Regarding claim 4, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional expression (6) is satisfied:

0.70<|r7|/f<5.50  ( |0.701|/0.38=1.845 , col 24, table 7 of data)
where
r7: a paraxial curvature radius of an object-side surface of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.
(See col 24, table 7 of data)

Regarding claim 6, Yeh discloses the invention as described in Claim 1 and further teaches wherein the following conditional is satisfied:

−1.00<r2/r8<−0.10  (0.206/-0.888 = -0.23, col 24, table 7 of data)
where
r2: a paraxial curvature radius of an image-side surface of the first lens, and
r8: a paraxial curvature radius of an image-side surface of the fourth lens.
(See col 24, table 7 of data)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 11,163,134) in view of Matsusaka et al. (US 8,531,578).

Regarding claim 5, Yeh discloses the invention as described in Claim 1 but is silent to wherein the following conditional is satisfied:
0.30<|r7|/(T3+bf)<2.20, 
where
r7: a paraxial curvature radius of an object-side surface of the fourth lens,
T3: a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens, and
bf: a back focus.  

 However, in an analogous imaging lens, Matsusaka teaches an imaging lens (abstract, in order from the object side to the image side, a first lens having a negative optical power, a second lens  having a negative optical power, a third lens  having a positive optical power, and a fourth lens having a positive optical power, fig.12), wherein a paraxial curvature radius of an object-side surface of the fourth lens (fig.12, r8) is r7,
a distance along the optical axis (fig.12, AX) from an image-side surface of the third lens (fig.12, r6) to an object-side surface of the fourth lens (fig.12, r8) is T3, and
 a back focus ( col 34,  Numerical value example 7 of data, BF= 1.315) is bf, and 
the following conditional are satisfied:
0.30<|r7|/(T3+bf)<2.20  (|3.2|/(0.361+0.185+1.315) = 1.719, col 33, Numerical value example 7 of data)

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Yeh with the specific back focus as  taught by Matsusaka to provide a wide angle optical system having better optical performance, low in cost, and compact in size, an imaging lens device having the wide angle optical system, a monitor camera, and a digital apparatus (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872